Name: Regulation (EEC) No 1295/72 of the Commission of 22 June 1972 amending, in respect of Turkey, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 578 Official Journal of the European Communities No L 143 /22 Official Journal of the European Communities 23.6.72 REGULATION (EEC) No 1295/72 OF THE COMMISSION of 22 June 1972 amending, in respect of Turkey, Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries conditions under which certain milk products may be admitted to certain tariff headings , as last amended by Regulation (EEC) No 2369/71 4 ; Whereas the list in the Annex to Commission Regulation (EEC) No 1054/685 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries , as last amended by Regulation (EEC) No 246/72,6 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for . Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by Regulation (EEC) No 1411 /71 ,2 and in particular Article 14 (7 ) thereof; Whereas the Turkish Ministry of Agriculture (Tarim Bakanligi ) has been recognized by the Turkish Government as the agency authorized to issue certificates for Kashkaval falling within subheading No 04.04 E I (b) 3 and for products falling within subheading No 04.04 E I ( b ) 4 of the Common Customs Tariff; whereas the Ministry 's veterinary services in various places in Turkey act on its behalf ; Whereas the Ministry has undertaken to meet the requirements of Article 7 of Commission Regulation (EEC) No 1053/683 of 23 July 1968 defining the HAS ADOPTED THIS REGULATION: Article 1 The following item shall be added to the Annex to Regulation (EEC) No 1054/68 : Third countries Tariff heading of product Issuing agency Designation Location Turkey ex 04.04 E I (b ) 3 T. c. Veterinary Services of Kashkaval Tarim Tarim Bakanligi and Bakanligi in various places 04.04 E I (b ) 4 in Turkey 1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 148 , 3.7.1971; p . 4 . 8 OJ No L 179 , 25.7.1968 , p . 17. 4 OJ No L 246, 5.11.1971 , p. 27 . 5 OJ No L 179, 25.7.1968, p . 25 . 8 OJ No L 30, 3.2.1972, p. 13 . Official Journal of the European Communities 579 Article 2 This Regulation shall enter into force on 1 July 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1972 . For the Commission The President S. L. MANSHOLT